Citation Nr: 0824561	
Decision Date: 07/22/08    Archive Date: 07/30/08	

DOCKET NO.  03-15 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial (compensable) evaluation for 
right lower extremity periostitis. 

2.  Entitlement to an initial (compensable) evaluation for 
left lower extremity periostitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to March 
1997, and from September 1999 to November 2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in January 2006, 
September 2006, and July 2007, on which occasions it was 
remanded for additional development.  The case is now, once 
more, before the Board for appellate review.  


FINDING OF FACT

The veteran's service-connected right and left lower 
extremity periostitis is presently characterized by deep 
tendon reflexes which are 1+ and equal in both lower 
extremities, with normal pinprick sensation and normal 
strength, and no evidence of slight ankle or knee disability, 
atrophy, muscle spasm, deformity, swelling, weakness, 
fatigue, or incoordination.


CONCLUSIONS OF LAW

1.  The criteria for an initial (compensable) evaluation for 
right lower extremity periostitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.45, 4.71a and 
Part 4, Codes 5003, 5022, 5262 (2007).  

2.  The criteria for an initial (compensable) evaluation for 
left lower extremity periostitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.45, 4.71a and 
Part 4, Codes 5003, 5022, 5262 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes her multiple contentions, as well 
as both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claims, and 
what the evidence in the claims file shows, or fails to show, 
with respect to those claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks increased evaluations for 
service-connected right and left lower extremity periostitis.  
In that regard, disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  There are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 
1 Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, coordination, and endurance.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2007); see also 38 C.F.R. § 4.45 (2007).  

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the case at hand, in a rating decision of January 2003, 
the RO granted service connection and respective 
noncompensable evaluations for periostitis of the right and 
left lower extremities.  The veteran voiced her disagreement 
with the assignment of those noncompensable evaluations, and 
the current appeal ensued.  

At the time of a VA bone scan in March 2002, there was noted 
the presence of increased posterior medial cortical uptake in 
the long segment of the tibiae, considered to be of a 
moderate degree.  The pertinent diagnosis noted was bilateral 
shin splints (which is to say, bilateral periostitis).  

On VA general medical examination in August 2002, the veteran 
gave a history of bilateral shin splints.  However, no 
fractures had been identified in relation to the veteran's 
periostitis.  At the time of examination, the veteran 
complained of pain in both of her shins which was present on 
a daily basis, and which "waxed and waned" throughout the day 
depending on the level of physical activity.  According to 
the veteran, both of her shins were most painful when 
climbing stairs, when standing for an extended length of 
time, or when running or walking long distances.  

On physical examination, there was some evidence of 
tenderness to palpation along the distal one-third of the 
medial anterior tibiae bilaterally, but with no evidence of 
erythema.  The pertinent diagnosis noted was of bilateral 
shin splints (diagnosed as bilateral periostitis).  

At the time of a subsequent VA orthopedic examination in July 
2004, it was noted that the veteran's claims folder was 
available, and had been reviewed.  When questioned, the 
veteran gave a history of shin splints since 1994, which were 
exacerbated during military service in 1999 concomitant with 
increased physical activity.  According to the veteran, she 
continued to experience pain in both of her lower legs on a 
daily basis.  

On physical examination, there was no evidence of any 
malunion, nonunion, loose motion, or "false joint."  While 
there was some mild tenderness in the anterior midtibial area 
of both lower extremities, examination was negative for the 
presence of heat, redness, or swelling.  Nor was there any 
evidence of atrophy of the calf muscles.  Significantly, at 
the time of examination, the veteran exhibited a full range 
of motion of both knees and ankles without pain.  
Radiographic studies of both of the veteran's tibiae were 
within normal limits.  Once again, the diagnosis noted was 
shin splints.  

During the course of a private medical examination for an 
unrelated problem in September 2004, the veteran denied any 
problems with leg pain.  

At the time of a subsequent VA orthopedic examination in 
February 2006, it was once again noted that the veteran's 
claims folder was available, and had been reviewed.  When 
questioned, the veteran complained that both tibiae hurt when 
walking.  Also noted were some problems with swelling.  

On physical examination, the veteran's gait was described as 
normal.  According to the veteran, she was able to stand for 
up to one hour, but was only able to walk less than one mile.  
Range of motion measurements showed no additional loss of 
motion on repetitive use of the joints due to pain, fatigue, 
weakness, or lack of endurance.  At the time of examination, 
radiographic studies of both tibiae were within normal 
limits.  The pertinent diagnosis noted was of residual 
bilateral shin splints/bilateral periostitis, productive of 
pain, but with no significant effect on the veteran's 
occupation or daily activities.  

At the time of a more recent VA orthopedic examination in 
September 2007, it was noted that the veteran's claims folder 
was available, and had been reviewed.  When questioned, the 
veteran complained of bilateral shin pains which were "every 
day and constant."  According to the veteran, the pain in 
question was neither sharp nor stabbing, but rather of a 
"pressure" type.  Reportedly, the veteran's pain averaged 
"about 10/10" all of the time.  When further questioned 
regarding the level of her pain, the veteran again described 
that pain as "10/10," even though she appeared quite 
comfortable sitting in a chair in the examining room.  
According to the veteran, she took over-the-counter 
medication for her bilateral shin splints, but it did not 
help.  At times, she reportedly used ice, but no other 
treatment.  According to the veteran, her bilateral 
periostitis interfered with her daily activities, in 
particular, with walking, standing, or bending.  However, she 
utilized no assistive devices, and denied any problems with 
swelling.  

On physical examination, the veteran displayed normal 
weightbearing, as well as normal standing and walking, and a 
normal gait, "without any problems with pain at all with 
questionable 10/10 on her constant pain."  Significantly, 
active range of motion of the feet did not produce any 
weakness, fatigue, or incoordination.  Examination of the 
veteran's bilateral shins showed no evidence of any 
deformity, swelling, or palpable tenderness.  Nor was there 
evidence of muscle atrophy or muscle spasms.  Deep tendon 
reflexes were 1+ and equal in both lower extremities, and 
tests of footdrop were negative.  At the time of examination, 
there was a normal pinprick sensation and normal strength of 
both lower extremities.  Active range of motion failed to 
produce any weakness, fatigue or incoordination.  Nor was 
there any additional loss of range of motion with repetitive 
movement.  The pertinent diagnosis noted was bilateral 
periostitis of the lower extremities, with chronic pressure-
type pain, but without any additional loss of range of motion 
with repetitive movement, and no evidence of weakness, 
fatigue, or incoordination.  

A three-phase VA bone scan of the lower extremities conducted 
in October 2007 was within normal limits, with no 
scintigraphic evidence of periostitis.  

Pursuant to applicable law and regulation, the veteran's 
service-connected periostitis (shin splints) is to be rated 
as degenerative arthritis on the basis of limitation of 
motion of the affected parts.  38 C.F.R. § 4.71a and Part 4, 
Code 5022 (2007).  Degenerative arthritis established by X-
ray findings is to be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic 
Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent evaluation is indicated 
where there is X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a and Part 4, Code 5003 (2007).  Finally, a 
10 percent evaluation is indicated where there is evidence of 
malunion of the tibia and fibula productive of slight knee or 
ankle disability.  38 C.F.R. § 4.71a and Part 4, Code 5262 
(2007).  

In the case at hand, it is clear that the noncompensable 
evaluation currently in effect for the veteran's service-
connected periostitis of the right and left lower extremities 
is appropriate, and that increased ratings are not warranted.  
More specifically, while at the time of the aforementioned VA 
general medical examination in August 2002, and once again on 
VA orthopedic examination in July 2004, there was present 
some tenderness in the tibial areas of both lower 
extremities, as of the time of a more recent VA orthopedic 
examination in February 2007, no such tenderness was in 
evidence.  At all times the veteran has demonstrated a full 
range of motion of her lower extremities, with a normal gait, 
and no evidence of abnormal weightbearing.  Significantly, 
while at the time of the aforementioned VA orthopedic 
examination in September 2007, the veteran described her 
lower extremity pain as "10/10" in severity, her actions 
during the course of that examination belied those 
complaints.  Moreover, a VA bone scan conducted in October 
2007 failed to show any scintigraphic evidence of 
periostitis.  Based on such findings, the Board is of the 
opinion that the noncompensable evaluation currently in 
effect for the veteran's service-connected right and left 
lower extremity periostitis is appropriate, and that 
increased evaluations are not warranted.  

The evidence preponderates against the claim and is not in 
equipoise.  The appeal is denied.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the veteran about the information 
and evidence not of record that is necessary to substantiate 
the claim; inform the veteran about the information and 
evidence that VA will seek to provide; and inform the veteran 
about the information and evidence she is expected to 
provide.  

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.  

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in March 2004, March 2005, 
January 2006, and October 2007.  In those letters, VA 
informed the veteran that, in order to substantiate her 
claims for increased ratings, she needed to show that her 
service-connected disabilities had undergone an increase in 
severity.  To the extent there existed any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the veteran had a full 
understanding and/or actual knowledge of the elements 
required to prevail on her claims.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

As to informing the veteran of which information and evidence 
she was to provide to VA, and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her 
that it had a duty to obtain any records held by any federal 
agency.  It also informed her that, on her behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that she could obtain 
private records herself and submit them to VA.  Finally, she 
was told to submit any evidence in her possession which 
pertained to her claims.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, as well as both VA and private treatment 
records and examination reports. 

It is noted that the Board finds that the 2007 VA examination 
report is adequate for rating purposes.  Although the 
veteran's representative asserts that the examiner's opinion 
is insufficient, the Board points out that a medical opinion 
need not be by a physician to be competent medical evidence, 
and, in the absence of evidence to the contrary, the Board 
may presume the competence of a VA medical examiner.  See Cox 
v. Nicholson, 20 Vet. App. 563, 568-570 (2007) (rejecting 
argument that a medical opinion by a nurse practitioner is 
not competent medical evidence, and, rejecting argument that 
VA cannot rely upon a medical opinion that does not 
explicitly state the qualifications of the examiner).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(b); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  





ORDER

An initial (compensable) evaluation for service-connected 
right lower extremity periostitis is denied.  

An initial (compensable) evaluation for service-connected 
left lower extremity periostitis is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


